DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 01/23/2020.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 01/23/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Objection

5.	The claim is objected to for the following reason:  In claim 10, line 1, the term “proportionof” should be changed to – proportion of --.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba et al. (US 2018/0158771)
Regarding claim 1, Akiba discloses a semiconductor package, comprising: 

a first semiconductor chip 30B on the package substrate, wherein the package substrate further includes: 
a core layer 14c having a first surface and a second surface opposite the first surface; 
an upper layer L1-L4, which includes a plurality of first wiring structures 13, 15 and a plurality of first dielectric layers 14, on the first surface of the core layer 14c; and 
a lower layer L5-L8, which includes a plurality of second wiring structures 13, 15 and a plurality of second dielectric layers, 14 on the second surface of the core layer, 
wherein an area proportion of top surfaces of the first wiring structures 13, 15 in the upper layer relative to a top surface of the upper layer on each of the corner regions  is less than an area proportion of top surfaces of the second wiring structures 13, 15 in the lower layer relative to a top surface of the lower layer on each of the corner regions (It is noted that the corner regions may be selected to be outside of the vertical sides of interposer substrate 20s, and depending on the selected volumes of the corner regions in each of the upper and lower layers, one of ordinary skills in the art can always select an upper corner region in the upper layer and a lower corner region in the lower layer such that the area of the wiring structures meet the claimed proportions.  For example, one of ordinary skills in the art can select an upper corner region which is smaller than the lower corner region.)

Regarding claim 11, Akiba discloses the semiconductor package of claim 1, further comprising: 

a plurality of terminals 16 (or above and connected to bonding pads 16, fig. 3) between the interposer substrate 20s and the package substrate 10s, wherein the plurality of terminals 16 are not disposed on any of the corner region (selected to be out of the vertical side of the interposer 20s) of the package substrate, 25Attorney Docket No. SAM-57367 wherein the upper layer includes a bottom surface that contacts an upper surface of the core layer 14c, wherein the lower layer includes a bottom surface opposite the top surface, and the top surface of the lower layer contacts a bottom surface of the core layer 14c, wherein the upper layer is vertically aligned with the lower layer.  See fig. 4.

Regarding claim 12, Akiba discloses the semiconductor package of claim 1, further comprising a chip stack 30A on the package substrate 10S and horizontally spaced apart from the first semiconductor chip 30B, wherein the chip stack 30A includes a plurality of semiconductor chips 30s which are vertically stacked on the package substrate.  See fig. 4.

Regarding claim 13, Akiba discloses the semiconductor package of claim 1, further comprising a second semiconductor chip 30A on the package substrate that is horizontally spaced apart from the first semiconductor chip 30B, wherein the first semiconductor chip and the second semiconductor chip are logic semiconductor chips.  See fig. 4.


a core layer 14c (see figs. 3, 4) having a first surface and a second surface; 
an upper layer L1-L4 which is on a first surface of the core layer and includes a plurality of first corner regions (which may be selected to be outside of the vertical sides of interposer substrate 20s) of the ; and 
a lower layer L5-L8 which is on a second surface of the core layer 14c and includes a plurality of second corner regions (underneath the first corner regions), wherein 
the upper layer further includes a plurality of first dielectric layers 14 and a 26Attorney Docket No. SAM-57367 plurality of first wiring structures 13, 15 that extend into the plurality of first corner regions, 
the lower layer further includes a plurality of second dielectric layers 14 and a plurality of second wiring structures 13, 15 that extend into the plurality of first corner regions, and 
for each corner region, a difference between an area proportion of top surfaces of the first wiring structures relative to a total plan view area covered by the first corner region, and an area proportion of top surfaces of the second wiring structures relative to the total plan view area covered by the second corner region, is within a range of 10% to 50%" (It is noted that the corner regions may be selected to be outside of the vertical sides of interposer substrate 20s, and depending on the selected volumes of the corner regions in each of the upper and lower layers, one of ordinary skills in the art can always select an upper corner region in the upper layer and a lower corner region in the lower layer such that the area of the wiring structures meet the claimed proportions.  For example, one of ordinary skills in the art can select an upper corner region which is smaller than the lower corner region.)


8.	Claims 1-7, 10, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 10,622,292)
Regarding claim 1, Kang discloses a semiconductor package, comprising: 
a package substrate 240 (see fig. 2) which includes a plurality of corner regions (around the center of core 203); and 
a first semiconductor chip 208 on the package substrate, wherein the package substrate further includes: 
a core layer 203 having a first surface and a second surface (upper and lower surfaces) opposite the first surface; 
an upper layer 205 or 205 & 207, which includes a plurality of first wiring structures 250, 254, and/or 270, 272 and a plurality of first dielectric layers 205, 207 on the first surface of the core layer; and 
a lower layer 201 & 204, which includes a plurality of second wiring structures 210, 212, 214, 222 and a plurality of second dielectric layers 201, 204, on the second surface of the core layer, 
wherein an area proportion of top surfaces of the first wiring structures 250, 254, and/or 270, 272 in the upper layer relative to a top surface of the upper layer on each of the corner regions is less than an area proportion of top surfaces of the second wiring structures 210, 212, 214, 222 in the lower layer relative to a top surface of the lower layer on each of the corner regions (fig. 2 of Kang clearly shows such proportions when the corners are selected to comprise regions underneath layer 206, for example)



Regarding claim 2, Kang discloses the semiconductor package of claim 1, wherein each of the corner regions has a triangular shape when viewed in plan view.  This is just a matter of selecting the shape of the corner region, and would involve only routine skills in the art.  See fig. 2.

Regarding claim 3, Kang disclose sthe semiconductor package of claim 1, wherein the package substrate further includes a first lateral surface that extend parallel to a first direction and a second lateral surface that extend parallel to a second direction intersecting the first direction, 23Attorney Docket No. SAM-57367 each of the corner regions is defined by a line which runs between the first lateral surface and the second lateral surface, and each of the corner regions includes a corner of the package substrate, the corner being where the first lateral surface meets the second lateral surface.  This is just a matter of selecting corner regions comprising portions of lateral sides of the substrate.  See fig. 2.

Regarding claim 4, Kang discloses the semiconductor package of claim 3, wherein a first angle between the line and the first lateral surface is the same as a 

Regarding claim 5, Kang discloses the semiconductor package of claim 3, wherein a first angle between the line and the first lateral surface is different from a second angle between the line and the second lateral surface.  This is just a matter of selecting a shape/size of the corner regions, and would involve only routine skills in the art.  See fig. 2.

Regarding claim 6, Kang discloses the semiconductor package of claim 3, wherein the line runs across one of a center point of the first lateral surface and a center point of the second lateral surface.  This is just a matter of selecting a shape/size of the corner regions, and would involve only routine skills in the art.  See fig. 2.

Regarding claim 7, Kang discloses the semiconductor package of claim 3, wherein the line runs across a portion of the first lateral surface, the portion of the first lateral surface being between the corner and a center point of the first lateral surface, and the line runs across a portion of the second lateral surface, the portion of the second lateral surface being between the corner and a center point of the second lateral surface.  This is just a matter of selecting a shape/size of the corner regions, and would involve only routine skills in the art.  See fig. 2.



Regarding claim 11, Kang discloses the semiconductor package of claim 1, further comprising: 
an interposer substrate 242 or 209 between the package substrate and the first semiconductor chip 208; and 
a plurality of terminals 272, 280 between the interposer substrate and the package substrate, wherein the plurality of terminals are not disposed on any of the corner region of the package substrate, 25Attorney Docket No. SAM-57367 wherein the upper layer includes a bottom surface that contacts an upper surface of the core layer 203, wherein the lower layer includes a bottom surface opposite the top surface, and the top surface of the lower layer contacts a bottom surface of the core layer 203, wherein the upper layer is vertically aligned with the lower layer.  See fig. 3.


	Regarding claim 14, Kang discloses a package substrate, comprising: 
a core layer 203 (see fig. 2) having a first surface and a second surface; 

a lower layer 201 & 204 which is on a second surface of the core layer and includes a plurality of second corner regions, wherein 
the upper layer further includes a plurality of first dielectric layers 205 and/or 207 and a 26Attorney Docket No. SAM-57367 plurality of first wiring structures 250, 254, and/or 270, 272 that extend into the plurality of first corner regions, 
the lower layer further includes a plurality of second dielectric layers 201, 204 and a plurality of second wiring structures 210, 212, 214, 222 that extend into the plurality of first corner regions, and 
for each corner region, a difference between an area proportion of top surfaces of the first wiring structures relative to a total plan view area covered by the first corner region, and an area proportion of top surfaces of the second wiring structures relative to the total plan view area covered by the second corner region, is within a range of 10% to 50%" (fig. 2 of Kang clearly shows such proportions when the corners are selected to comprise regions underneath layer 206, for example)

It is also noted that depending on the selected volumes of the corner regions in each of the upper and lower layers, one of ordinary skills in the art can always select an upper corner region in the upper layer and a lower corner region in the lower layer such that the area of the wiring structures meet the claimed proportions.  For example, one of ordinary skills in the art can select an upper corner region which is smaller than the lower corner region.


Regarding claim 15, Kang discloses the package substrate of claim 14, wherein the first corner regions vertically overlap the second corner regions and each second corner region having the same size, shape, and location as a respective first corner region from a plan view.  See fig. 2.

Regarding claim 16, Kang discloses the package substrate of claim 14, wherein when viewed in plan view, each of the first corner regions has a triangular shape which includes a corner of the upper layer, and when viewed in plan view, each of the second corner regions has a triangular shape which includes a corner of the lower layer.  This is just a matter of selecting the size/shape of the corner region, and would involve only routine skills in the art.  See fig. 2.

Regarding claim 17, Kang discloses the package substrate of claim 14, wherein an area proportion of top surfaces of the first dielectric layers 205, 207 in the upper layer relative to the total plan view area covered by the first corner region on each of the first corner regions is greater 27Attorney Docket No. SAM-57367 than an area proportion of top surfaces of the second dielectric layers 201, 204 in the lower layer relative to the total plan view area covered by the second corner region on each of the second corner regions.  See fig. 2.

Claim Rejections - 35 U.S.C. § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 9, and 18-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Kang  et al. (US 10,622,292)
Regarding claim 9, Kang discloses the semiconductor package of claim 1, comprising all claimed limitations discussed above.  

Kang may not expressly discuss that a thermal expansion coefficient of the upper layer is greater than a thermal expansion coefficient of the lower layer.  

However, since the upper layers comprising the upper dielectric layers 205, 207 which is the same dielectric material as that of the lower dielectric layers 201, 204 in the lower layers, wherein the upper layers comprise more dielectric materials and less metal materials (for forming interconnection vias and pads) than those in the lower layers, or that the ratio of dielectric material to metal material in the upper layer is higher than that in the lower layer, the upper layer would have greater thermal expansion coefficient than the lower layer (due to greater thermal expansion coefficient of dielectric materials compared to thermal expansion coefficient of metals). 

Regarding claim 18, Kang discloses a semiconductor package, comprising: 

an interposer substrate 209 or 242 on the package substrate 240; 
a plurality of terminals 272, 280 between the interposer substrate and the chip stack region of the package substrate; and 
a semiconductor chip 208 and at least one chip stack on the interposer substrate, wherein the package substrate includes: 
a core layer 203; 
an upper layer 205 or 205 & 207 on a first surface of the core layer, the upper layer including a plurality of first wiring structures 250 and/or 270 and a plurality of first dielectric layers 205, 207 and 
a lower layer 201, 204 on a second surface of the core layer, the lower layer including a plurality of second wiring structures 210, 212, 214, 222 and a plurality of second dielectric layers 201, 204, the second surface being opposite to the first surface, 

Kang may not expressly discuss that a thermal expansion coefficient of the upper layer on each of the corner regions is greater than a thermal expansion coefficient of the lower layer on each of the corner regions.  

However, since the upper layers comprising the upper dielectric layers 205, 207 which is the same dielectric material as that of the lower dielectric layers 201, 204 in the 

Regarding claim 19, Kang discloses the semiconductor package of claim 18, wherein an area proportion of the first wiring structures in the upper layer relative to area top surface of the upper layer on each of the corner regions is less than an area proportion of the second wiring structures in the lower layer relative to area top surface of the lower layer on each of the corner regions (Fig. 2 of Kang clearly shows such proportions when the corners are selected to comprise regions underneath layer 206, for example).

It is also noted that depending on the selected volumes of the corner regions in each of the upper and lower layers, one of ordinary skills in the art can always select an upper corner region in the upper layer and a lower corner region in the lower layer such that the area of the wiring structures meet the claimed proportions.  For example, one of ordinary skills in the art can select an upper corner region which is smaller than the lower corner region.

.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang  et al. (US 10,622,292) in view of Shimizu et al. (US 2016/0020163).
Regarding claim 8, Shimizu discloses the semiconductor package of claim 1, comprising all claimed limitations, as discussed above, except for further comprising a molding layer which covers lateral surfaces of the first semiconductor chip on the package substrate, wherein, when viewed in plan view, the molding layer does not cover the corner regions of the package substrate and the package substrate is exposed.  

Shimizu discloses a semiconductor package, shown in fig. 32, comprising a molding layer 105 which covers lateral surfaces of the a semiconductor chip 101 on a package substrate 11, wherein, when viewed in plan view, the molding layer 105 does not cover corner regions of the package substrate and the package substrate is exposed.  



Conclusion

12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.